DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim does not recite any positive steps delimiting any new and useful process.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0330133 (Stern).
Regarding claim 1: 
Stern disclose a recording device arrangement comprising a first scan head which is mounted on a scan head carrier, the first scan head being designed for scanning an intraoral scan area which extends 
Please note that the limitation “the scan head being designed for scanning an intraoral scan area” is drawn to intended use. Also, please note that no structure was defined to differentiate haw the scan head is “designed for scanning an intraoral scan area” from the prior art.
Please note that the limitation “for scanning extraorally” is drawn to intended use. No structure has been defined to differentiate the claimed invention from the prior art. 
Also, please note that object worked upon by the system are not considered part of the system and therefore do not carry patentable weight.
Regarding claim 2: 
Stern disclose the recording device arrangement according to claim 1, wherein the intraoral scan area comprises an edentulous alveolar ridge, and wherein scanning extraorally comprises scanning soft tissue extraorally surrounding a mouth (Fig. 3 and 4).
Please note that object worked upon by the system are not considered part of the system and therefore do not carry patentable weight.
Regarding claim 3: 
Stern disclose the recording device arrangement according to claim 1, wherein the intraoral scan area comprises an edentulous alveolar ridge, and wherein scanning extraorally comprises scanning an extraoral area and an intraoral area (Fig. 3 and 4).
Please note that object worked upon by the system are not considered part of the system and therefore do not carry patentable weight.
Regarding claim 4: 
Stern disclose the recording device arrangement according to claim 1, wherein soft tissue extraorally surrounding a mouth comprises lip tissue and/or cheek tissue (Fig. 3 and 4).

Regarding claim 5: 
Stern disclose the recording device arrangement according to claim 1, wherein the scan head carrier has at least two scan head accommodations (Fig. 3 and 4), and wherein one scan head accommodation is always equipped with the first scan head and the other scan head accommodation can optionally be equipped with the second scan head (Fig. 3 and 4).
	Please note that no structure has been claimed to differentiate how “the other scan head accommodation can optionally be equipped with the second scan head” over the prior art.
Regarding claim 6: 
Stern disclose the recording device arrangement according to claim 1, wherein the first scan head is essentially designed as an all-round scan head having an essentially spherical detection space, and wherein the second scan head is designed as a directional scan head detecting significantly less than one hemisphere comprising a cone of approximately 120 degrees expansion (Fig. 3 and 4).
Regarding claim 7: 
Stern disclose the recording device arrangement according to claim 1, wherein the second scan head comprises a scanning axis that is substantially aligned towards the first scan head with a deviation of less than 30 degrees (Fig. 3 and 4).
Regarding claim 8: 
Stern disclose the recording device arrangement according to claim 1, wherein the first and second scan heads are each accommodated on a common scan head carrier in a spaced apart and precisely defined position in a scan head reception (Fig. 3 and 4).
Regarding claim 9: 

Regarding claim 10: 
Stern disclose the recording device arrangement according to claim 9, wherein the control and the evaluation device of the recording device detects individual parts of the scanning area ([0016] and [0068]).
Regarding claim 11: 
Stern disclose the recording device arrangement according to claim 1, wherein a digital model of a patient's head is produced based on a plurality of scanning operations of the first and/or the second scan head regarding anatomical conditions and respective tissue affected, which anatomical conditions and resilience of the respective tissue affected form the scanning region (Fig. 10, [0068]).
Regarding claim 12: 
Stern disclose the recording device arrangement according to claim 1, wherein each scanning head provides for detection using UV light, visible light and/or infrared light and/or ultrasound and/or X-rays, separated by different spectra (Fig. 3 and 4, [0057] and [0062]).
Regarding claim 13: 
Stern disclose the recording device arrangement according to claim 1, wherein a control and evaluation device are provided in the recording device by which a bipolar line including at least one reference marker can be detected by the second scan head (Fig. 3 and 4).
Regarding claim 14: 
Stern disclose the recording device arrangement according to claim 1, wherein the recording device has a control and evaluation device by the use of which the anatomical conditions of lips and a surrounding region of a patient can be detected (Fig. 3 and 4).

Stern disclose a method for operating a recording device comprising a first scan head which is mounted on a scan head carrier, the first scan head being designed for scanning an intraoral scan area which extends at least partially around the first scan head, and a second scan head for scanning extraorally and spaced apart from the first scan head, said method comprising scanning the intraoral scan area and an extraoral scan area to provide scan data, and creating a digital functional model from the intraoral scan data and the extraoral scan data (Fig. 3 and 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/               Primary Examiner, Art Unit 2884